Citation Nr: 0127009	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1943, during part of November 1950, and from August 
1955 to July 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's September 1997 rating decision which 
denied the veteran's application to reopen a previously 
denied claim for service connection for a back disorder, 
finding that new and material evidence had not been 
submitted.


FINDINGS OF FACT

In a July 1990 decision, the Board denied the veteran's 
request to reopen a previously denied claim for service 
connection for a back disorder.  Evidence submitted since 
then is cumulative or redundant, or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a back 
disorder.



CONCLUSION OF LAW

The evidence received since the July 1990 final Board 
decision is not new and material, and the claim for service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from January 1943 to 
November 1943, during part of November 1950, and from August 
1955 to July 1956.  

During his first period of active service in 1943, the 
veteran reported that he had abdominal pain, and that he was 
not able to work.  He reported that his abdominal pain had 
been present for seven years, since a horse kicked him in the 
abdomen.  Physical examination was negative.  Examination 
notes indicated that X-rays of the spine were normal, and 
that the spinal fluid was normal.  He was referred for 
psychiatric evaluations, and various anxiety-related 
diagnoses were listed.  A certificate of disability for 
discharge was given due to an anxiety hysterical neurosis.

In January 1944, the veteran filed a claim for service 
connection for right leg and knee disability, arthritis, back 
pain, and problems with a tooth.  

In a February 1944 rating decision, the RO granted service 
connection for neurosis, anxiety hysteria.  

In a March 1944 letter, the veteran wrote that he had 
swelling in his leg, and daily pain in his back.

On VA medical examination in November 1944, the veteran 
reported headaches, back pain, and bilateral leg pain.  A 
general medical examiner found that the veteran had full 
range of motion of all joints of the spine and extremities, 
with no crepitation, atrophy, deformity, or swelling.  On 
neuropsychiatric examination, the examiner provided a 
diagnosis of neurasthenia.

A medical certificate dated in April 1946 indicates that the 
veteran reported an eight month history of aches in his back, 
head, and legs.  An examining physician reported that the 
veteran had limitation of motion of his lumbar spine, with 
aches and pains in the joints and muscles.  The examiner 
provided a diagnosis of myalgia and arthralgia, cause 
undetermined.

On VA examination in January 1948, the veteran complained of 
pain in his right knee, his spine, and his head.  The 
examiner noted a large exostosis on the veteran's right 
femur.  The examiner indicated that the exostosis was the 
cause of pain in the veteran's right knee, and probably the 
cause of pain in the back muscles.  In March 1948, the 
veteran's employer wrote that the veteran complained 
frequently of back pain.  VA outpatient treatment notes from 
June 1948 indicate that the veteran reported pain in his 
right knee, calf, and the left side of his low back.  The 
examiner found that the veteran's back was "entirely 
normal."  The examiner noted an exostosis on the right leg.  

In a July 1948 rating decision, the RO severed service 
connection for a psychoneurosis, conversion reaction.  

In an August 1948 statement, the veteran reported that he had 
had no back problems prior to service.  He reported that he 
had begun to have back pain, along with leg pain, headaches, 
and dizziness, after he had a spinal tap during service.

The veteran had a tonsillectomy at a VA hospital in January 
1949.  At that time, the veteran also reported pain in his 
back and extremities.  X-rays revealed minimal left 
sacroiliac arthritis, and exostosis of the right femur.  In 
March and April 1949, the veteran received VA inpatient 
treatment for pain in the left flank and right leg.  The 
treatment record noted the x-ray findings from January 1949.  
The veteran also reported weakness, nervousness, headaches, 
and burning of the eyes.  The treating physician found that 
the veteran's multiple complaints could not be explained by 
the minimal arthritic findings in the left sacroiliac joint.  
It was reported that a psychiatrist had examined the veteran, 
and had concluded that the veteran had a chronic, moderately 
severe conversion reaction.

The veteran was called to active duty from the reserve, and 
served briefly during November 1950.  He was released from 
such active service when he was found physically disqualified 
due to defective vision.

The veteran reentered active service in August 1955.  The 
reports of service medical examinations in February 1954 and 
August 1955 each note a mild or slight lordosis of the spine, 
listed as not considered disabling.  Medical records indicate 
that the veteran was seen in September 1955 for complaints of 
left mid-abdominal pain that radiated toward the back.  He 
reported he had sustained a trauma on August 31, 1955, and 
that the pain was the same as that following an automobile 
accident.  He reported that he had been thrown against the 
arm rest on the car door, and sustained trauma to his left 
lumbar area.  An examiner noted marked tenderness of the left 
costovertebral angle, exquisite tenderness on pressure over 
the L5 vertebra, and absence of the left knee jerk and left 
ankle jerk.  The examiner listed a diagnosis of a chip 
fracture of the L5 vertebra, with possible nerve involvement.  
Continued but diminishing pain was noted on follow-up in 
October 1955.  In October 1955, an examiner listed a 
diagnosis of acute myositis of the left psoas muscle.

In February 1956, the veteran was admitted to a service 
hospital for lower back strain.  The treating physician noted 
the history of the automobile accident in August 1955, with 
reports of low back pain since that time, without 
improvement.  The physician noted minimal tenderness of the 
left border of the rectus muscle on admission in February 
1956, with no rectus tenderness on discharge in April 1956.

Later in April 1956, the veteran was admitted to a VA 
hospital.  It was noted that X-rays taken at the service 
hospital had all been normal, and that the impression had 
been lower back strain.  The veteran also reported recent 
difficulty controlling urination.  An examining neurologist 
reported an impression of no neurological disease.  An 
examining urologist found no genitourinary disease except for 
very mild prostatitis.  In June 1956, it was noted that the 
veteran had ongoing physical complaints, but that physicians 
had found no organic bases for the symptoms.  The veteran was 
admitted for psychiatric evaluation.  In July 1956, a 
diagnosis of passive-dependency reaction was listed.

In August 1956, the veteran filed a claim for service 
connection for a disorder of the back and right side, and a 
nervous disorder.  He asserted that these disorders were 
incurred when he was in a motor vehicle accident during 
service in August 1955.  In December 1956, a United States 
Government adjudicator confirmed that injury that the veteran 
incurred in an automobile accident on August 31, 1955, was 
incurred in the line of duty.

On VA examination in January 1957, the veteran reported that 
he had sustained injury of the left side and sprain of the 
low back in an automobile accident during service.  He 
reported that he continued to have constant back pain, with 
periods of exacerbation.  On neuropsychiatric examination, 
the examiner provided a diagnosis of conversion reaction, 
with back and leg pain.  On orthopedic examination, the 
examiner noted that the veteran held his back "very stiffly, 
but evidently voluntarily so."  The veteran would bend 
forward only to a limited degree, and he complained of pain 
on flexion and extension of his low back.  There was no 
tenderness over the sciatic nerve or either sacroiliac joint.  
X-rays showed a normal appearing lumbar spine, sacroiliac 
joints, and bony pelvis.  The examining orthopedist provided 
a diagnosis of low back syndrome, cause unknown.  

In an April 1957 rating decision, the RO denied service 
connection for a back and side injury and nervousness.

In July 1957, private physician Edward P. Cruzat, M.D., wrote 
that he remembered that the veteran had been involved in an 
automobile accident in August 1955, and that the veteran had 
sustained trauma to his left side in that accident.

In November 1957, private physician B. F. Grant, M.D., wrote 
that the veteran had reported sustaining injuries to his left 
side and low back in an automobile accident in August 1955.  
Dr. Grant wrote that he had been a reserve officer and a 
member of the hospital staff when the veteran had received 
treatment in a service hospital in February through April 
1956.  Dr. Grant wrote that examination in 1956 had shown 
tenderness and limitation of motion of the lumbosacral 
region, with no definite organic findings.  Dr. Grant wrote 
that he had later seen the veteran as a patient in his 
private practice in August, October, and November 1957.  Dr. 
Grant found that the veteran had residual lumbosacral 
tenderness.  Dr. Grant said he had not made a definite 
diagnosis in this case, but believed that the veteran had 
sufficient trouble in the low back to warrant detailed and 
complete work-up to rule out any pathology.

In June 1962, private physician William J. West, M.D., wrote 
that he had examined the veteran in May 1962.  Dr. West noted 
the veteran's reported history of an automobile accident in 
1955, with subsequent low back pain.  The veteran related a 
history of recurrent symptoms since 1955.  On examination in 
May 1962, the veteran reported extended exposure to cold 
temperatures, and diminished sensation in his left hand.  The 
veteran reported constant back pain, worse on the left.  
Dr. West found that the veteran's low back was very sore, and 
that there was limitation of flexion and pain with motion in 
any direction.  The veteran also reported pain in his 
cervical spine, pain with raising either arm, and 
intermittent pain and numbness in the right side of his face.  
Dr. West indicated that X-rays had shown bilateral cervical 
ribs.  Dr. West attributed the cervical spine pain to the 
cervical ribs.

In June 1962, the veteran submitted a claim for service 
connection for low back pain.  

On VA examination in July 1962, the examining orthopedist 
noted having reviewed the veteran's records.  The veteran 
reported pain in his neck and low back.  The examiner found 
that the veteran had a fairly good range of motion of the low 
back, with no spasm, but with pain on the extremes of motion.  
The examiner indicated that no orthopedic disorder of the low 
back was apparent on examination.  X-rays of the lumbosacral 
spine were normal except for a slight sway-back appearance.

In a January 1971 statement, Dr. Julius C. Leatherman said 
that the veteran had arthritis of the lumbosacral and 
sacroiliac areas.  Some other medical records from the 1970s 
also refer to a back condition.

In February 1971, the veteran requested to reopen a claim for 
service connection for a disability of the back and left 
side.  

In a March 1971 rating decision, the RO denied the request to 
reopen the claim, finding that new and material evidence had 
not been submitted.

In February 1972, the veteran wrote that he would like to 
have his records reviewed, particularly in relation to a back 
injury and a left side injury.  

On VA examination in October 1972, the veteran reported that 
he had pain in his back and left side.  On orthopedic 
examination, the examiner noted some tenderness at T11, L3, 
and L5-S1.  The range of motion was limited by pain in all 
planes.  X-rays showed osteoporotic changes of the dorsal 
vertebra, and no abnormalities of the lumbar spine.  The 
examining orthopedist provided a diagnosis of history of low 
back pain, with limitation of motion, but no other objective 
findings on physical examination.

On VA medical examination in May 1974, the veteran reported a 
history of a back injury.  He reported that he presently had 
pain in his low back and down his legs, particularly his left 
leg.  On examination, there was no restriction of motion of 
the lumbar spine in any plane.  Straight leg raising was to 
60 degrees, with complaints of pain in the low back, 
especially on the left side.  The report of lumbosacral spine 
X-rays indicated that the Ferguson's angle was increased, and 
that the weight bearing line fell anterior to the sacrum, 
suggesting some degree of instability.  No other significant 
abnormality was seen.  The examiner provided a diagnosis of 
low back pain, with osteoporosis.

In a June 1975 decision, the Board denied the veteran's 
appeal for service connection for myositis of the left side 
and for a chronic back disorder.

In July 1975, private physician Julius Leatherman, M.D., 
wrote that the veteran had been diagnosed as having 
lumbosacral osteoarthritis, cervical arthritis, and cardiac 
arrhythmia.  In June 1976, Dr. Leatherman wrote that the 
veteran was under his care for cervical osteoarthritis, 
lumbosacral osteoarthritis, and left shoulder tenosynovitis.

In September 1983, the veteran requested to reopen a claim 
for service connection for a back disorder.  

In a September 1983 rating decision, the RO denied reopening 
of the claim for service connection for a back disorder, 
finding that new and material evidence had not been 
submitted.

In April 1984, private orthopedist John M. Hundley, M.D., 
wrote that he had seen the veteran in April 1984.  Dr. 
Hundley noted that the veteran had been in an automobile 
accident during service in August 1955, and had been treated 
for a low back injury.  Dr. Hundley noted that the veteran 
had received private treatment for low back pain in the 
1970s.  At the time of the 1984 examination, the veteran 
reported pain in his low back, radiating into his left 
buttock and leg, and pain in his neck.  Dr. Hundley noted 
that the veteran had a hesitant gait with a limp on the left.  
There was tenderness and limitation of motion in the lumbar 
and cervical spine areas.  Straight leg raising was positive 
bilaterally.  X-rays showed degenerative changes and 
narrowing of intervertebral disc spaces in the lumbar and 
cervical areas of the spine.  Dr. Hundley diagnosed 
degenerative disc and joint disease of the lumbar spine and 
cervical spine.

In May 1989, the veteran again requested to reopen a claim 
for service connection for a back disorder.  

In June 1989, private physician Gilbert C. Evans, M.D., wrote 
that the veteran had radiculopathy due to degenerative 
arthritis of the lumbosacral spine.  

In an August 1989 rating decision, the RO denied service 
connection for a back disorder.  

In a September 1989 statement, he asserted that a back 
disorder produced by the accident during service continued to 
affect him through the present.

In a November 1989 hearing at the RO, the veteran reported 
that he had been in an automobile accident in August 1955.  
He reported that he had been thrown against the armrest, and 
had sustained trauma to his left lumbar area.  He reported 
that had developed pain in his left side and back the next 
day, and that he had received treatment during service for 
the pain.  He reported that X-rays were taken, and that he 
was told that he had a fracture.  He reported that his back 
pain during service radiated down the back of both legs, and 
that he had numbness in the left leg.  He reported that his 
low back symptoms had continued and worsened over the years 
since service.

In a July 1990 decision, the Board denied the veteran's 
application to reopen a claim for service connection for a 
back disorder, finding that new and material evidence had not 
been submitted.

VA medical records reflect that the veteran had a lumbar 
myelogram in February 1997.  The myelogram showed mild canal 
stenosis of the L3-L4 region, severe stenosis of the L4-L5 
region, and moderate stenosis of the L5-S1 region.

In July 1997, the veteran requested to reopen a claim for 
service-connection for a back disorder.  He asserted that his 
back problems were attributable to his automobile accident in 
service in August 1955.  

In 1997, the veteran submitted two documents from the 1970s.  
He submitted a February 1975 report from private orthopedist 
Denis B. Drennan, M.D., to the United States Civil Service 
Commission.  Dr. Drennan reported that the veteran had pain 
in his left shoulder, neck, and upper extremity that had been 
present for three to four years, and had prevented the 
veteran from performing his work as a mail handler for 
eighteen months.  Dr. Drennan also found that the veteran had 
low back pain, with pain on motion and limitation of straight 
leg raising.  Dr. Drennan diagnosed cervical spine and left 
shoulder disorders, and acute and chronic lumbosacral strain.  
The veteran also submitted a July 1978 letter to him from the 
United States Department of Labor.  In that letter, a 
workers' compensation claims examiner wrote that evidence 
indicated that a 1973 injury of the veteran's left shoulder 
no longer caused him disability, although there might be 
symptoms of progressive cervical spine arthritis unrelated to 
the injury.

In a September 1997 rating decision, the RO denied the 
veteran's request to reopen a claim for service connection 
for a back disorder, finding that new and material evidence 
had not been submitted.  In September 1999, the RO wrote to 
the veteran that, in September 1997, the RO had denied his 
request to reopen a claim for service connection for a back 
disorder.  The RO noted that the evidence did not indicate 
that the veteran had been notified of the September 1997 
rating decision.  The RO indicated that the September 1999 
letter was to notify the veteran of the September 1997 
decision, and that the veteran had one year from September 
1999 to initiate an appeal of the September 1997 decision.

In an August 2000 notice of disagreement, the veteran 
reiterated his assertion that his back disorder was related 
to his last period of military service.  He submitted copies 
of previously considered records including service medical 
records.

In September 2001, the veteran had a Board videoconference 
hearing.  He reported that he sustained a back injury during 
service in an automobile accident in August 1955.  He 
reported that he received treatment during service for back 
pain, and that his back problems did not go away during 
service, and had not gone away since service.  He reviewed 
the back treatment he had received from Dr. Cruzat and others 
since service.






Analysis

The claims file shows that through discussions in 
correspondence, the rating decision, and the statement of the 
case, the RO has notified the veteran of the evidence needed 
to reopen his claim for service connection for a back 
disorder.  It appears all relevant medical records are on 
file, and there is no obligation to provide an examination on 
the application to reopen a claim for service connection.  
The Board finds that the notice and duty to assist 
requirements of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 
Fed.Reg.45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service of 90 days or more.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In a July 1990 decision, the Board denied an application to 
reopen a claim for service connection for a back disorder.  
Such decision is final, with the exception that the claim may 
be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the July 1990 Board 
decision included lay statements from the veteran and others, 
and service and post-service medical records.  The July 1990 
Board decision (and the earlier Board decision in June 1975) 
found that the veteran only had an acute and transitory back 
problem in service that was unrelated to a chronic back 
disorder shown years later.

Since the July 1990 Board decision, the veteran has submitted 
some duplicate records which were on file at the time of the 
July 1990 Board decision.  These redundant documents are not 
new.  38 C.F.R. § 3.156.  The veteran has provided additional 
statements and testified at a 2001 Board hearing, reiterating 
his assertion that his current back condition began during 
his last period of service.  His repetitious assertions are 
not new evidence.  38 C.F.R. § 3.156; Vargas-Gonzalez v. 
West, 12 Vet.App. 321 (1999).  The veteran has submitted a 
1975 letter from Dr. Drennan which notes the presence of a 
back disorder, a 1978 Department of Labor letter mentioning 
shoulder and cervical spine problems, and a 1997 VA medical 
record noting a back disorder.  These records merely show a 
back disorder long after service, a fact which was previously 
known, and such cumulative information is not new evidence.  
Id.  Even if these documents were considered new evidence, 
they are not material evidence since they do not link a back 
disorder with service; that is, these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim for service connection.  
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the final July 1990 Board decision, and 
thus the claim for service connection for a back disorder is 
not reopened.








ORDER

The application to reopen a claim for service connection for 
a back disorder is denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

